In an action, inter alia, to recover damages for personal injuries, the plaintiffs appeal and the defendant Paulette A. Trent separately appeals from an order of the Supreme Court, Suffolk County (Berler, J.), dated May 16, 1996, which granted the motion of the defendants Wayne E. Boyd and Mary Boyd for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is reversed, with one bill of costs, and the motion is denied.
This action arises out of an automobile accident in which vehicles driven by the defendants Paulette A. Trent and Wayne E. Boyd were traveling on a two-lane road in opposite directions when they collided. Contrary to the holding of the Supreme Court, we hold, based on the conflicting testimony of the two drivers, that an issue of fact exists as to whether or not either or both vehicles crossed over into the opposing lane of traffic, thus causing or contributing to the accident (cf., Williams v Econ, 221 AD2d 429). Therefore, the Supreme Court erred in granting summary judgment to the respondents.
O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.